Detailed Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-7, 9-10, and 12-19 are pending.
Claims 1-7, 9-10, and 12-19 are rejected.
Claims 1, 10, 12-13, and 17 are amended.
Claims 8, 11, and 20 are canceled.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-10, and 12-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
In the instant case, claims 1-7 and 9-10 are directed toward a system (i.e. machine), claims 12-16 are directed toward a computer readable media (i.e. manufacture), and claims 17-19 are directed toward a computer-implemented method (i.e. a process). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A—Prong 1:
Independent claims 1, 12, and 17 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations of a certain method of organizing human activity but for the recitation of generic computer components. 
Claim 1 recites: “A system for automatically assessing patient fall risk, the system comprising: at least one processor; and memory encoding instructions which, when executed by the at least one processor, cause the at least one processor to: a) automatically aggregate falls-related data for a patient from one or more healthcare information systems; b) access falls-related rules for a healthcare facility administering care to the patient, the falls-related rules defining criteria for fall risk stratifications and protocols for each fall risk stratification; c) stratify fall risk of the patient based on healthcare facility falls-related rules and falls-related data associated with the patient; d) automatically generate tasks and alerts based on a fall risk stratification of the patient and the healthcare facility falls-related rules, wherein the tasks and alerts are communicated through a mobile application to caregivers assigned to the patient; and e) repeat steps a-d until the healthcare facility is no longer administering care to the patient, wherein the system is configured to generate commands to one or more external devices to automatically perform tasks or adjustments to reduce the patient's fall risk based on the patient's risk stratification, and wherein at least one of the tasks is communicating a command to a bed exit alarm to automatically arm the bed exit alarm when the fall risk stratification is high”.
The limitations of a) automatically aggregate falls-related data for a patient from one or more healthcare information systems; b) access falls-related rules for a healthcare facility administering care to the patient, the falls-related rules defining criteria for fall risk stratifications and protocols for each fall risk stratification; c) stratify fall risk of the patient based on healthcare facility falls-related rules and falls-related data associated with the patient; d) automatically generate tasks and alerts based on a fall risk stratification of the patient and the healthcare facility falls-related rules, wherein the tasks and alerts are communicated through a mobile application to caregivers assigned to the patient; and e) repeat steps a-d until the healthcare facility is no longer administering care to the patient, wherein the system is configured to generate commands to one or more external devices to automatically perform tasks or adjustments to reduce the patient's fall risk based on the patient's risk stratification, and wherein at least one of the tasks is communicating a command to a bed exit alarm to automatically arm the bed exit alarm when the fall risk stratification is high, given the broadest reasonable interpretation, cover the abstract idea of a certain method of organizing human activity because they recite managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions—in this case the aforementioned steps recite a process of aggregate, access, stratify, generate, generate, and communicate, which is properly interpreted as a “personal behavior”), e.g. see MPEP 2106.04(a)(2). Any limitations not identified above as part of the abstract idea are deemed “additional elements”, and will be discussed in further detail below.  
Further, the abstract idea of claim 17 is identical as the abstract idea of claim 1. This limitation, given the broadest reasonable interpretation, also falls under the abstract idea of a certain method of organizing human activity because it recites managing personal behavior or relationships or interactions between people.
Additionally, claim 12 recites: “One or more computer-readable media having computer-executable instructions embodied thereon that, when executed by one or more computing devices, cause the computing devices to: receive intake information for a patient at a healthcare facility; access any available medical information for the patient; access fall-related rules for the healthcare facility, the falls-related rules defining fall risk stratifications and protocols for preventing falls; before receiving a fall risk score input from a caregiver analysis, determine a fall risk stratification for the patient based on the intake information, available medical information for the patient, and falls-related rules for the healthcare facility; communicate the fall risk stratification to one or more caregiver communication systems; and generate and communicate one or more tasks to one or more caregivers assigned to the patient through the one or more caregiver communication systems, the tasks being generated based on the falls-related rules, wherein the tasks and alerts are communicated through a mobile application to caregivers assigned to the patient; repeat execution of the computer-executable instructions until the healthcare facility is no longer administering care to the patient, wherein the computing devices are configured to generate commands to one or more external devices to automatically perform tasks or adjustments to reduce the patient's fall risk based on the patient's risk stratification, and wherein at least one of the tasks is communicating a command to a bed exit alarm to automatically arm the bed exit alarm when the fall risk stratification is high”.
The limitations of receive intake information for a patient at a healthcare facility; access any available medical information for the patient; access fall-related rules for the healthcare facility, the falls-related rules defining fall risk stratifications and protocols for preventing falls; before receiving a fall risk score input from a caregiver analysis, determine a fall risk stratification for the patient based on the intake information, available medical information for the patient, and falls-related rules for the healthcare facility; communicate the fall risk stratification to one or more caregiver communication systems; and generate and communicate one or more tasks to one or more caregivers assigned to the patient through the one or more caregiver communication systems, the tasks being generated based on the falls-related rules, wherein the tasks and alerts are communicated through a mobile application to caregivers assigned to the patient; repeat execution of the computer-executable instructions until the healthcare facility is no longer administering care to the patient, wherein the computing devices are configured to generate commands to one or more external devices to automatically perform tasks or adjustments to reduce the patient's fall risk based on the patient's risk stratification, and wherein at least one of the tasks is communicating a command to a bed exit alarm to automatically arm the bed exit alarm when the fall risk stratification is high, given the broadest reasonable interpretation, cover the abstract idea of a certain method of organizing human activity because they recite managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions—in this case the aforementioned steps recite a process of receiving, access, determine, communicate, generate, and repeat, which is properly interpreted as a “personal behavior”), e.g. see MPEP 2106.04(a)(2). Any limitations not identified above as part of the abstract idea are deemed “additional elements”, and will be discussed in further detail below.
Dependent claims 2-7, 9-10, 11-16, and 18-19 include other limitations, as well as specific step of data to be processed, received, and applied, but these only serve to further limit the abstract idea and do not add and additional elements, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claims 1, 12, and 17. However, recitation of an abstract idea is not the end of the 35 U.S.C. 101 analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A—Prong 2:
Claims 1-7, 9-10, and 12-19 are not integrated into a practical application because the additional elements (i.e. any limitations that are not identified as part of the abstract idea) amount to no more than limitations which:
Amount to mere instructions to apply an exception—for example, the recitation of “processor”, “memory”, “healthcare information systems”, “computer-readable medium”, “computing devices”, and “caregiver communication systems”, which amount to merely invoking a computer as a tool to perform the abstract idea, e.g. see [0083]-[0085], of the present specification, and see further MPEP 2106.05(f); 
Generally linking the abstract idea to a particular technological environment or field of use, for example, “at least one processor: and memory encoding instructions which, when executed by the at least one processor”, “one or more healthcare information systems”, and “to one or more caregiver communication systems”, which amounts to limiting the abstract idea to the field of …/the environment of computers, see MPEP 2106.05(h); and/or
Merely acquiring information for further analysis by the system and the particular manner of acquisition is not described or shown to be important, for example, “receive intake information for a patient at a healthcare facility” and “access any available medical information of a patient”, which amounts to insignificant extra-solution activity in the form of mere data gathering because it merely functions tangentially to the main idea of the invention and serves only to bring in the data necessary for the inventions main analysis, see MPEP 2106.05(g).
Additionally, dependent claims 2-7, 9-10, 11-16, and 18-19 include other limitations, but as stated above, the limitations recited by these claims do not include any additional elements beyond those already recited in independent claims 1, 12, and 17, and hence also do not integrate the aforementioned abstract idea into a practical application.
Step 2B:
The claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea), as stated above, are directed towards no more than limitations that amount to mere instructions to apply the exception, and/or generally link the abstract idea to a particular technological environment or field of use, which even when reevaluated under the considerations of Step 2B of the analysis, do not amount to “significantly more” than the abstract idea.
Dependent claims 2-7, 9-10, 11-16, and 18-19 include other limitations, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, the aforementioned dependent claims do not recite any additional elements not already recited in independent claims 1, 12, and 17, and hence do not amount to “significantly more” than the abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the abstract idea identified above. Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, claims 1-7, 9-10, and 12-19 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9-10, and 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siebers et al. (US 2013127620 A1), hereinafter Siebers, in view of Klap et al. (US 20110046498 A1), hereinafter Klap.
Regarding claim 1 Siebers teaches a system for automatically assessing patient fall risk, the system comprising: at least one processor ([0065]); and memory encoding instructions which, when executed by the at least one processor ([0065]), cause the at least one processor to: a) automatically aggregate falls-related data for a patient from one or more healthcare information systems ([0034], [0036], and [0205]); b) access falls-related rules for a healthcare facility administering care to the patient ([0117]), the falls-related rules defining criteria for fall risk stratifications ([0033], [0036], [0205], and [0206]) and protocols for each fall risk stratification (FIG. 22, [0212], and [0215]); c) stratify fall risk of the patient based on healthcare facility falls- related rules and falls-related data associated with the patient ([0033], [0036], [0205], and [0206]); d) automatically generate tasks and alerts based on the fall risk stratification of the patient and the healthcare facility falls-related rules ([0020], [0028], and [0033]); and e) repeat steps a-d until the healthcare facility is no longer administering care to the patient ([0200]). Siebers does not teach wherein the tasks and alerts are communicated through a mobile application to caregivers assigned to the patient and wherein the system is configured to generate commands to one or more external devices to automatically perform tasks or adjustments to reduce the patient's fall risk based on the patient's risk stratification, and wherein at least one of the tasks is communicating a command to a bed exit alarm to automatically arm the bed exit alarm when the fall risk stratification is high. However Klap teaches wherein the tasks and alerts are communicated through a mobile application to caregivers assigned to the patient and wherein the system is configured to generate commands to one or more external devices to automatically perform tasks or adjustments to reduce the patient's fall risk based on the patient's risk stratification, and wherein at least one of the tasks is communicating a command to a bed exit alarm to automatically arm the bed exit alarm when the fall risk stratification is high (Klap, [0432]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Siebers to incorporate the teachings of Klap and account for a system for automatically assessing patient fall risk, the system comprising: at least one processor; and memory encoding instructions which, when executed by the at least one processor, cause the at least one processor to: a) automatically aggregate falls-related data for a patient from one or more healthcare information systems; b) access falls-related rules for a healthcare facility administering care to the patient, the falls-related rules defining criteria for fall risk stratifications and protocols for each fall risk stratification; c) stratify fall risk of the patient based on healthcare facility falls-related rules and falls-related data associated with the patient; d) automatically generate tasks and alerts based on a fall risk stratification of the patient and the healthcare facility falls-related rules, wherein the tasks and alerts are communicated through a mobile application to caregivers assigned to the patient; and e) repeat steps a-d until the healthcare facility is no longer administering care to the patient, wherein the system is configured to generate commands to one or more external devices to automatically perform tasks or adjustments to reduce the patient's fall risk based on the patient's risk stratification, and wherein at least one of the tasks is communicating a command to a bed exit alarm to automatically arm the bed exit alarm when the fall risk stratification is high. Doing so would provide the ability to accurately monitor pre-episodic indicators increases the effectiveness of preventive treatment of chronic diseases (Klap, [0021]).  
Regarding claim 2 Siebers teaches the falls-related data is further aggregated from one or more patient monitoring devices associated with the patient ([0020], [0023], and [0041]).
Regarding claim 3 Siebers teaches the one or more patient monitoring devices include one or more of a mattress pad sensor, a vital signs monitor, a smart bed, and a spot monitor ([0107]).
  Regarding claim 4 Siebers teaches the falls-related data includes one or more of patient age, patient gender, patient height, patient weight, medications the patient is currently taking, and current medical condition of the patient ([0202] and [0205]).
Regarding claim 5 Siebers teaches the healthcare information systems include one or more of electronic medical record (EMR) systems, admit/discharge/transfer (ADT) systems, and healthcare administration computing systems ([0139] and [0206]).
Regarding claim 6 Siebers teaches the falls-related data for the patient includes a fall score determined from a caregiver assessment ([0006]-[0009]).
Regarding claim 7 Siebers teaches the falls-related data for the patient excludes a fall score determined from a caregiver assessment ([0006]-[0009]).
Regarding claim 9 Siebers teaches the alerts are communicated through a patient dashboard ([0026] and [0101]).
Regarding claim 10 Siebers teaches the fall risk stratification for the patient is communicated in a "Situation, Background, Assessment, Recommendation" (SBAR) report from one caregiver to another ([0304] and [0305]).
Regarding claim 12 Siebers teaches one or more computer-readable media having computer- executable instructions embodied thereon that, when executed by one or more computing devices, cause the computing devices to: receive intake information for a patient at a healthcare facility (FIG. 2, [0006], and [0141]); access any available medical information for the patient ([0006] and [0026]); access fall-related rules for the healthcare facility, the falls-related rules defining fall risk stratifications and protocols for preventing falls ([0033], [0036], [0205], and [0206]); before receiving a fall risk score input from a caregiver analysis, determine a fall risk stratification for the patient based on the intake information, available medical information for the patient, and falls-related rules for the healthcare facility ([0041]); communicate the fall risk stratification to one or more caregiver communication systems ([0007]-[0010]); and generate and communicate one or more tasks to one or more caregivers assigned to the patient through the one or more caregiver communication systems, the tasks being generated based on the falls-related rules ([0020], [0028], and [0033]). Siebers does not teach wherein the tasks and alerts are communicated through a mobile application to caregivers assigned to the patient; repeat execution of the computer-executable instructions until the healthcare facility is no longer administering care to the patient, wherein the computing devices are configured to generate commands to one or more external devices to automatically perform tasks or adjustments to reduce the patient's fall risk based on the patient's risk stratification, and wherein at least one of the tasks is communicating a command to a bed exit alarm to automatically arm the bed exit alarm when the fall risk stratification is high. However Klap teaches wherein the tasks and alerts are communicated through a mobile application to caregivers assigned to the patient; repeat execution of the computer-executable instructions until the healthcare facility is no longer administering care to the patient, wherein the computing devices are configured to generate commands to one or more external devices to automatically perform tasks or adjustments to reduce the patient's fall risk based on the patient's risk stratification, and wherein at least one of the tasks is communicating a command to a bed exit alarm to automatically arm the bed exit alarm when the fall risk stratification is high (Klap, [0432]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Siebers to incorporate the teachings of Klap and account for one or more computer-readable media having computer-executable instructions embodied thereon that, when executed by one or more computing devices, cause the computing devices to: receive intake information for a patient at a healthcare facility; access any available medical information for the patient; access fall-related rules for the healthcare facility, the falls-related rules defining fall risk stratifications and protocols for preventing falls; before receiving a fall risk score input from a caregiver analysis, determine a fall risk stratification for the patient based on the intake information, available medical information for the patient, and falls-related rules for the healthcare facility; communicate the fall risk stratification to one or more caregiver communication systems; and generate and communicate one or more tasks to one or more caregivers assigned to the patient through the one or more caregiver communication systems, the tasks being generated based on the falls-related rules, wherein the tasks and alerts are communicated through a mobile application to caregivers assigned to the patient; repeat execution of the computer-executable instructions until the healthcare facility is no longer administering care to the patient, wherein the computing devices are configured to generate commands to one or more external devices to automatically perform tasks or adjustments to reduce the patient's fall risk based on the patient's risk stratification, and wherein at least one of the tasks is communicating a command to a bed exit alarm to automatically arm the bed exit alarm when the fall risk stratification is high. Doing so would provide the ability to accurately monitor pre-episodic indicators increases the effectiveness of preventive treatment of chronic diseases (Klap, [0021]).
Regarding claim 13 Siebers teaches the computer-executable instructions further cause the computing devices to: receive the fall risk score input from the caregiver analysis ([0006]-[0009]); update the fall risk stratification for the patient based on the intake information, available medical information for the patient, fall risk score, and falls-related rules for the healthcare facility ([0041]); communicate the updated patient fall risk stratification to the one or more caregiver communication systems ([0007]-[0010]); and generate and communicate one or more updated tasks or alerts to the one or more caregivers assigned to the patient through the one or more caregiver communication systems ([0020], [0028], and [0033])
Regarding claim 14 Siebers teaches the computer-executable instructions further cause the computing devices to: receive updated medical information for the patient ([0041] and [0077]); update the fall risk stratification for the patient based on the updated medical information and falls-related rules for the healthcare facility ([0041] and [0077]); communicate the updated patient fall risk stratification to the one or more caregiver communication systems ([0007]-[0010]); and generate and communicate one or more updated tasks or alerts to the one or more caregivers assigned to the patient through the one or more caregiver communication systems ([0020], [0028], and [0033]]).
Regarding claim 15 Siebers teaches the updated medical information is received from an electronic health record system ([0041]).
Regarding claim 16 Siebers teaches the updated medical information is received from a patient support device ([0077]).
Regarding claim 17 Siebers teaches a computer-implemented method of managing patient fall risk in a healthcare facility, the method comprising: a) automatically aggregating, at a fall risk management system, falls-related data for a patient from one or more healthcare information systems ([0034], [0036], and [0205]); b) accessing, from a rules data store, falls-related rules for a healthcare facility administering care to the patient, the falls-related rules defining criteria for fall risk stratifications ([0033], [0036], [0117], [0205], and [0206]) and protocols for each fall risk stratification (FIG. 22, [0212], and [0215];c) stratifying fall risk of the patient based on healthcare facility falls-related rules and falls-related data associated with the patient ([0033], [0036], [0117], [0205], and [0206]); d) automatically generating and communicating tasks and alerts to one or more devices, the tasks and alerts being based on the fall risk stratification of the patient and the healthcare facility falls-related rules ([0020], [0028], and [0033]); and e) repeating steps a-d until the healthcare facility is no longer administering care to the patient ([0200]). Siebers does not teach wherein the tasks and alerts are communicated through a mobile application to caregivers assigned to the patient and wherein the fall risk management system is configured to generate commands to one or more external devices to automatically perform tasks or adjustments to reduce the patient's fall risk based on the patient's risk stratification, and wherein at least one of the tasks is communicating a command to a bed exit alarm to automatically arm the bed exit alarm when the fall risk stratification is high. However Klap teaches wherein the tasks and alerts are communicated through a mobile application to caregivers assigned to the patient and wherein the fall risk management system is configured to generate commands to one or more external devices to automatically perform tasks or adjustments to reduce the patient's fall risk based on the patient's risk stratification, and wherein at least one of the tasks is communicating a command to a bed exit alarm to automatically arm the bed exit alarm when the fall risk stratification is high (Klap, [0432]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Siebers to incorporate the teachings of Klap and account for a computer-implemented method of managing patient fall risk in a healthcare facility, the method comprising: a) automatically aggregating, at a fall risk management system, falls-related data for a patient from one or more healthcare information systems; b) accessing, from a rules data store, falls-related rules for a healthcare facility administering care to the patient, the falls-related rules defining criteria for fall risk stratifications and protocols for each fall risk stratification; c) stratifying fall risk of the patient based on healthcare facility falls-related rules and falls-related data associated with the patient; d) automatically generating and communicating tasks and alerts to one or more devices, the tasks and alerts being based on [[the]] a fall risk stratification of the patient and the healthcare facility falls-related rules, wherein the tasks and alerts are communicated through a mobile application to caregivers assigned to the patient; and e) repeating steps a-d until the healthcare facility is no longer administering care to the patient, wherein the fall risk management system is configured to generate commands to one or more external devices to automatically perform tasks or adjustments to reduce the patient's fall risk based on the patient's risk stratification, and wherein at least one of the tasks is communicating a command to a bed exit alarm to automatically arm the bed exit alarm when the fall risk stratification is high. Doing so would provide the ability to accurately monitor pre-episodic indicators increases the effectiveness of preventive treatment of chronic diseases (Klap, [0021]).
Regarding claim 18 Siebers teaches the falls-related data is further aggregated from one or more of a mattress pad sensor, a vital sign monitor, a smart bed, and a spot monitor ([0107]).
Regarding claim 19 Siebers teaches the falls-related data includes a fall score determined from a caregiver assessment ([0006]-[0009]).
Response to Arguments
Applicant's arguments filed 07/25/2022 have been fully considered but is not persuasive.
Regarding the 35 U.S.C. 101 Rejection, Applicant argues provides a practical application of automatically providing required tasks and alerts, dependent on the patient and the specific healthcare facility, to a caregiver, based on an up to date fall risk stratification of the patient, which may increase flexibility and reduce false alarms. Examiner respectfully disagrees. The claims as recited does not show this improvement, but merely links the abstract idea to generic computer tools, which is not found to be an improvement. Therefore, the 35 U.S.C. 101 Rejection is maintained. 
Applicant’s arguments with respect to 35 U.S.C. 102 Rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL SOJIN STONE whose telephone number is (571)272-8798.  The examiner can normally be reached on Monday-Friday 8 AM - 4 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 331-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.S.S./Examiner, Art Unit 3686

/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686